Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/19/2015.
Claims 1, 4-10, 14, 20-24, 26-37 are allowed in this office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 38-40 directed to non-elected invention without traverse.  Accordingly, claims 38-40 is cancelled.
Claim 1 is allowable. Claims 29 and 31, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species III and II, as set forth in the Office action mailed on 06/21/2017, is hereby withdrawn and claims are 29 and 31 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 

Allowable Subject Matter
Claims 1, 4-10, 14, 20-24, 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A preservation apparatus comprising: a removable closure comprising a head portion, and a neck portion adapted to fit together in sealed relationship with a first container for containing an item, the removable closure comprising a second container that is insertable into the first container, wherein the second container is removably coupled with the removable closure, wherein the second container contains a substance operable to collect oxygen molecules contained within the first container, the second container including a top portion adapted to couple to the neck portion, a bottom portion adapted to be above the item in the first container, and walls extending from the top portion to the bottom portion, wherein the material of each of at least a part of the top portion, the bottom portion and at least one of the walls of the second container is a porous plastic that is configured to allow the oxygen molecules to pass through the at least one of the porous plastic walls, the porous plastic top portion and the porous plastic bottom portion and chemically react with the substance and to prevent the item in the first container from passing through the at least one of the porous plastic walls, the porous plastic top portion and the porous plastic bottom portion to enter the interior of the second container when the second container 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731